But,
By the Court
:——It nearly concerns the administration of justice, that witnesses should be free from every kind of biass. It is true, that Scull has no positive promise of a reward; but, we think, the expectation which he acknowledges, in case the goods shall be condemned, must create such an influence in his mind, as renders it improper for him to give testimony on this occasion.
Lewis offered in evidence a pass from a justice of New Jersey, permitting the goods in question to be conveyed through that State.
Sergeant objected, that the pass of a justice of New Jersey, could not be given in evidence to defeat an Act of the Legislature of Pennsylvania.
To this Lewis replied, that it was offered merely to obviate any imputation of fraud in concealing it.
But, By the Court it was declared, that the pass was admissible as evidence.